Citation Nr: 1714635	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a service-connected lumbar spine disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to March 2006 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In August 2010, the Veteran testified before a Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In January 2014, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In a June 2016 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 20 percent effective March 22, 2006.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2017, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2010 hearing was no longer employed at the Board.  He was provided an opportunity to request a hearing before another Veterans Law Judge who would participate in a decision on his appeal.  See 38 C.F.R. § 20.707 (2016).  In March 2017, he indicated that he wanted a hearing before another Veterans Law Judge at the RO.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the Veterans Law Judge who conducted the August 2010 hearing is no longer employed at the Board.  The Veteran has requested a hearing before another Veterans Law Judge who will participate in a decision on his appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board at the RO in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




